 



Exhibit 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT AND RELEASE
     AMENDMENT, made this 6th day of September 2006, to that certain employment
agreement dated September 12, 2005 (the “Employment Agreement”), by and between
Arrow Electronics, Inc., a New York corporation with its principal operating
office at 50 Marcus Drive, Melville, New York 11747 (“Arrow”), and Edward
Coleman, residing at 1829 Hidden Point Road, Annapolis, MD 21409 (“Executive”).
RECITALS
     WHEREAS, Executive is currently employed by Arrow as Senior Vice President
and President of Arrow’s Enterprise Computing Solutions. In that connection
Arrow and Executive entered into the Employment Agreement, which sets forth the
principal terms and conditions of Executive’s employment with Arrow. Among those
terms and conditions is the continued employment of Executive in accordance with
the terms of the Employment Agreement;
     WHEREAS, Executive has advised Arrow that he wishes to resign his position
with Arrow effective September 7, 2006;
     WHEREAS, Arrow is prepared to waive the notice requirement under the
Employment Agreement and accept the Executive’s resignation on the terms set out
herein; and
     WHEREAS, The parties wish to amend the Employment Agreement to establish
the terms concerning the termination of Executive’s employment with Arrow and to
resolve any and all claims in connection therewith.
     NOW, THEREFORE, for $1 and other good and valuable consideration, and in
consideration for the mutual promises and agreements set forth below, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
     1. Resignation. Effective September 7, 2006, Executive has resigned from
his employment with Arrow and all corporate officer positions that he holds in
any of Arrow’s subsidiaries or affiliates (the “Resignation Date”). Arrow
acknowledges and agrees that any notice requirements set forth in the Employment
Agreement are hereby waived, and the parties acknowledge that for all purposes
under the Employment Agreement, the “Employment Period” shall be deemed to have
ended on the Resignation Date.
     2. Provisions Survive. It is understood that the termination of Executive’s
employment with Arrow shall not relieve Executive of any continuing obligations
imposed upon Executive in the Employment Agreement, (including, without
limitation, its provisions with respect to the survival of covenants, the
severability or modification of its terms by a court of competent jurisdiction,
non-compete, no hiring or solicitation, choice of laws, and trade secrets and
non-disclosure thereof). Unless specifically defined in this Amendment, terms
defined in the Employment Agreement and used herein shall have the meaning
ascribed to them in the Employment Agreement.
     3. No Detrimental Communications. Executive agrees that he will not
disclose or cause to be disclosed any negative, adverse or derogatory comments
or

 



--------------------------------------------------------------------------------



 



information about Arrow, about any product or service provided by Arrow, or
about Arrow’s prospects for the future. Furthermore, Executive represents that
he has made no such communication to any public official, to any person
associated with the media, or to any other person or entity. Executive
acknowledges that Arrow relies upon this representation in agreeing to enter
into this Agreement. Arrow’s Executive Committee and officers will not make any
disparaging or negative statement against Executive. Nothing in this Section
will be construed to prevent the parties from giving truthful testimony in
response to direct questions asked pursuant to a lawful subpoena or other legal
process during any legal proceeding involving the Executive or Arrow.
     4. Executive Release. In consideration of all of the foregoing provisions,
Executive hereby releases Arrow and its agents and employees from and against
any and all claims (statutory, contractual or otherwise) arising out of his
employment or the termination thereof or any discrimination in connection
therewith and for any further additional payments of any kind or nature
whatsoever except as expressly set forth herein. Without limiting the foregoing,
Executive hereby releases Arrow from any claim under the Age Discrimination in
Employment Act and any other similar law. Nothing contained herein shall be
construed as preventing Executive from providing information to or making a
claim with any governmental agency to the extent permitted or required by law.
This release shall, however, constitute an absolute bar to the recovery of any
damages or additional compensation, consideration or relief of any kind or
nature whatsoever arising out of or in connection with such claim. The
exceptions to the release set forth in this paragraph shall be any benefits to
which Executive may be entitled under any Arrow Executive stock or benefit
program and pursuant to the terms thereof and Executive’s rights to enforce this
Amendment.
     5. Arrow Release. As a material inducement for Executive to enter into this
Amendment to the Employment Agreement, Arrow hereby releases Executive from and
against any and all claims relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Arrow may possess
arising from any actions or inactions in relation to the Executive’s duties
performed at the company on or before the date of this Amendment including,
without limitation, any and all claims relating to or arising from Executive’s
employment relationship with Arrow and the termination of that relationship;
PROVIDED that such released claims shall not include any claims (i) to enforce
Arrow’s rights hereunder, or with respect to the Employment Agreement, or
(ii) in connection with any fraud, willful misconduct, gross negligence or
criminal act on the part of the Executive.
     6. Cooperation. The Executive shall make himself available to Arrow
following the Resignation Date to assist Arrow, at mutually convenient times and
places, with respect to pending and future litigations, arbitrations,
governmental investigations or other dispute resolutions relating to matters
that arose during the Executive’s employment with Arrow; provided, in each case,
such cooperation shall not apply to any litigations, arbitrations, governmental
investigations or other dispute resolutions in which Executive and Arrow are, or
could reasonably be expected to become, adverse parties.
     7. Directors and Officers Insurance Coverage and Indemnification. As a
material inducement for Executive to enter into this Amendment to the Employment
Agreement, Arrow agrees that Executive shall continue receive the same coverage
under Arrow’s Directors and Officers Insurance (“D&O”) policy with respect to
matters arising out of his services performed at Arrow, as is now in effect and
as may be in effect from time-to-time hereafter and that the amount of such
coverage shall be no less

2



--------------------------------------------------------------------------------



 



than that afforded to any director or executive officer of Arrow under Arrow’s
current D&O policy or under any commercially reasonable successor D&O policy or
professional liability coverage as Arrow may from time-to-time hereafter
acquire. In addition, Arrow shall indemnify and hold Executive harmless to the
fullest extent provided by its Articles of Incorporation and By-laws as they
exist on the date hereof with regards to actions or inactions in relation to the
Executive’s duties performed at Arrow on or before the date of this Amendment.
     8. No Other Severance, Payments Or Benefits. Except as otherwise expressly
provided herein, Executive hereby acknowledges and agrees that he is not
entitled to any other compensation or benefits from Arrow in connection with his
resignation of employment or otherwise and that, except as expressly set forth
herein or in your Employment Agreement, Executive is not entitled to any
severance or similar benefits under any plan, program, policy or arrangement,
whether formal or informal, written or unwritten.
     9. Rescission/Advice of Counsel. Executive acknowledges that Arrow advised
him to consult with an attorney prior to signing this release; advised him that
he had twenty-one (21) days in which to consider whether he should sign this
release. Executive agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) day consideration period. Executive further acknowledges that Arrow has
advised him that if he signed this release, he would be given seven (7) days
following the date on which he signed the release to revoke it and that the
release would not be effective until after this seven-day period had lapsed.
Therefore, no payments called for by Arrow herein shall be made until the
expiration of such revocation period.
     IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement and Release as of the day and year first above written.

            ARROW ELECTRONICS, INC.           By:   /s/ Peter S. Brown        
Peter S. Brown        Senior Vice President and General Counsel     

      

            THE EXECUTIVE
      /s/ Edward Coleman       Edward Coleman           

3